      8:19-cv-00405-RFR Doc # 31 Filed: 12/24/19 Page 1 of 3 - Page ID # 1144



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA


MCKESSON CORPORATION,

                          Appellant,                            District Court Case No. 19-cv-00405
                          v.
                                                                 On appeal from the United States
SPECIALTY RETAIL SHOPS HOLDING                                  Bankruptcy Court for the District of
CORP., et al1                                                     Nebraska, Case No. 19-80064

                          Appellees.

     APPELLANT MCKESSON CORPORATION’S NOTICE OF COMPLETION OF
         APPELLATE BRIEFING AND REQUEST FOR ORAL ARGUMENT

        McKesson Corporation (“McKesson”), by and through its undersigned counsel, hereby

submits this Notice of Completion of Appellate Briefing and Request for Oral Argument

(“Notice”). In support of this Notice, McKesson states as follows:

        1.       On September 12, 2019, McKesson filed its Notice of Appeal [Bk. Dk. No. 1913]

of the Order denying McKesson’s request for payment of administrative claim [Bk. Dk. No.

1876] (the “Administrative Claim Order”) and elected to have the appeal heard by the United

States District Court for the District of Nebraska (the “Appeal”).

        2.       On December 20, 2019, briefing of the Appeal was completed. The following

appellate briefs have been filed:

                 a. Appellant McKesson Corporation’s Opening Brief [Dk. No. 21, filed on

                     October 30, 2019];

                 b. Appellees’ Response Brief [Dk. No. 26, filed on November 29, 2019]; and


1
          The Debtors in these Chapter 11 cases are: Specialty Retail Shops Holding Corp.; Pamida Stores Operating
Co., LLC; Pamida Transportation LLC; Penn-Daniels, LLC; Place’s Associates’ Expansion, LLC; Retained R/E
SPE, LLC; Shopko Finance, LLC; Shopko Gift Card Co., LLC; Shopko Holding Company, LLC; Shopko
Institutional Care Services Co., LLC; Shopko Optical Manufacturing, LLC; Shopko Properties, LLC; Shopko Stores
Operating Co., LLC; SVS Trucking, LLC.

                                                        1
BN 38911806v1
      8:19-cv-00405-RFR Doc # 31 Filed: 12/24/19 Page 2 of 3 - Page ID # 1145



                c. Appellant McKesson Corporation’s Reply Brief [Dk. No. 30, filed on

                   December 20, 2019].

        3.      The Appeal involves a challenge to the Bankruptcy Court’s denial of an

administrative claim in favor of McKesson for the value of reclaimed goods which McKesson

delivered to the Debtors during the 21 to 45 period immediately preceding the Debtors’ January

16, 2019 bankruptcy filing, as set forth in the Administrative Claim Order. The appeal primarily

involves two provisions of the Bankruptcy Code: 11 U.S.C. § 503(b)(1)(A) and 11 U.S.C.

§ 546(c).

        4.      The Appeal involves very important statutory rights and protections afforded to

sellers of goods to debtors on the eve of bankruptcy. In light of the bankruptcy issues involved,

and relevant Eighth Circuit authority, as cited in the briefs, McKesson believes that oral

argument is appropriate and should be permitted. Accordingly, pursuant to Rule 8019(a) of the

Federal Rules of Bankruptcy Procedure, McKesson requests oral argument on the appeal.

                                                     CLINE WILLIAMS WRIGHT JOHNSON &
 Dated: December 24, 2019                            OLDFATHER, L.L.P.


                                                     /s/ Michael J. Whaley__________________
                                                     Richard P. Garden, Jr., #17685
                                                     Michael J. Whaley, #19390
                                                     Cline Williams Wright Johnson
                                                     Oldfather, L.L.P.
                                                     Sterling Ridge
                                                     12910 Pierce Street, Suite 200
                                                     Omaha, NE 68124
                                                     Telephone:     (402) 397-1700
                                                     rgarden@clinewilliams.com
                                                     mwhaley@clinewilliams.com

                                                     and




                                                 2
BN 38911806v1
      8:19-cv-00405-RFR Doc # 31 Filed: 12/24/19 Page 3 of 3 - Page ID # 1146



                                                    BUCHALTER
                                                    A Professional Corporation


                                                    /s/ Jeffrey K. Garfinkle
                                                    Jeffrey K. Garfinkle (admitted pro hac vice)
                                                    Paul S. Arrow (admitted pro hac vice)
                                                    18400 Von Karmen Avenue
                                                    Irvine, CA 92612
                                                    Telephone: (949) 760-0182
                                                    jgarfinkle@buchalter.com
                                                    parrow@buchalter.com


                                CERTIFICATE OF SERVICE

        I hereby certify that on the 24th day of December, 2019, I caused the above document to
be filed in the United States District Court for the District of Nebraska’s CM/ECF system which
gave electronic notification electronically upon all parties who filed an appearance or requested
notice by electronic filing in this case.


                                                       /s/ Michael J. Whaley

4812-9612-0239, v. 1




                                                3
BN 38911806v1
